Criminal Case Template






COURT OF APPEALS
EIGHTH DISTRICT OF TEXAS
EL PASO, TEXAS



KENNETH DUSTIN LANE,

                            Appellant,

v.

THE STATE OF TEXAS,

                            Appellee.

§

§

§

§

§

No. 08-05-00048-CR

Appeal from the

199th District Court

of Collin County, Texas

(TC# 199-81430-03)




O P I N I O N

           Appellant entered a guilty plea to the offense of possession of a controlled substance,
namely:  gamma hydroxybutyric acid on an amount more than 200 grams but less than four
hundred grams.  Pursuant to a plea bargain, the court assessed punishment at ten years’
imprisonment and a fine of $1,000.  Because Appellant has no right to appeal, we dismiss.
           The trial court entered a certification of the defendant’s right to appeal in which the
court certified that this is a plea bargain case, and the defendant has no right of appeal.  See
Tex. R. App. P. 25.2(a)(2).  Furthermore, the trial court indicated in its certification that
Appellant had waived his right to appeal, and this waiver is confirmed in the trial records. 
The trial court’s certification is included in the record on appeal.  See Tex. R. App. P. 25.2(d).
           Accordingly, we dismiss the appeal.
                                                                  RICHARD BARAJAS, Chief Justice
April 28, 2005

Before Barajas, C.J., McClure, and Chew, JJ.

(Do Not Publish)